05/26/2021




      IN THE SUPREME COURT FOR THE STATE OF MONTANA

                  No. DA 21-0083, DA 21-0084, DA 21-0085
IN THE MATTER OF:

M.L.W., J.R.W. AND E.R.W.

      Youths In Need Of Care.

                                   ORDER

      Upon consideration of Mother and Appellant’s Motion To Consolidate

Cases, and with good cause shown, it is hereby ORDERED that the above-

captioned cases will be consolidated for purposes of appeal under Cause No. DA

21-0083.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                           May 26 2021